FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 19-0173

 MIDSTATE ENVIRONMENTAL
                                                 §
 SERVICES, LP AND JOHN DOE
                                                 §
 EMPLOYEE OF MIDSTATE                                                             Falls County,
                                                 §
 ENVIRONMENTAL SERVICES, LP
                                                 §
 v.                                                                               10th District.
                                                 §
 KAYCI PETERSON,
                                                 §
 INDIVIDUALLY AND AS NEXT
 FRIEND OF G.P., W.P., AND G.P.



                                                                                   June 21, 2019

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, MIDSTATE ENVIRONMENTAL SERVICES, LP
 AND JOHN DOE EMPLOYEE OF MIDSTATE ENVIRONMENTAL SERVICES, LP, pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 5th day of August, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk